Per Curiam.
The motion to substitute Raymond Nakai in the place of Paul Jones as the party appellant in No. 985 and as a party appellee 'in No. 1050 is granted. The motion to substitute-Abbott Sekaquaptewa in the place of Dewey Healing as a party appellee in No. 985 and as a party appellant in No. 1050 is granted. The motion to affirm in No. 985 is granted and the judgment which is common to both cases is affirmed.
Mr. Justice Douglas is of the opinion that probable jurisdiction should be noted and would decide the cases only after argument.